Exhibit 10.4.2

 

REAL ESTATE PURCHASE CONTRACT

 

THIS REAL ESTATE PURCHASE CONTRACT (this “Contract”) made as of January 6, 2004,
by and between Cost Plus, Inc., a California corporation, or assigns,
hereinafter referred to as “Buyer”, whose address is 200 4th Street, Oakland,
California 94607 (Fax: (415) 433-5530; Email: bsimon@cwclaw.com); and GEM Big
Bethel, L.L.C. hereinafter referred to as “Seller”, whose address is c/o
Ellis-Gibson Development Group, 1081 19th Street, Suite 203, Virginia Beach,
Virginia 23451-5600 (Fax: 757 497-2943; Email: dellis@egdg-vb.com).

 

W I T N E S S E T H:

 

That for and in consideration of the sum of Twenty Thousand and
No/One-Hundredths Dollars ($20,000.00) (the “Deposit”), by check to Seller, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller agrees to sell and Buyer agrees to buy, at the price
and upon the terms, provisions and conditions hereinafter set forth, (a) the
real property more particularly described on Exhibit A attached hereto and made
a part hereof, together with (i) any and all improvements thereon and
appurtenances thereunto belonging (the “Real Property”), (ii) Seller’s interest
in all contracts and other agreements in connection with the operation and
maintenance of the Real Property (the “Contracts”, a list of which is attached
hereto and incorporated herein as Exhibit B), and (iii) all intangible personal
property used in the operation of, located at, or associated with the Real
Property, including without limitation transferable permits, licenses,
entitlements, certificates, approvals, and consents granted or issued by any
governmental or quasi-governmental agency; all warranties and guarantees, if
any, by third parties covering the Real Property and the improvements, including
without limitation all warranties and guarantees by architects, contractors,
subcontractors, engineers, and/or vendors, and all rights and claims that Seller
has or may have against third parties with respect to the Real Property
(collectively, the “Intangible Interests”); and (b) all of Seller’s right, title
and interest in and to that certain Option Agreement and Real Estate Purchase
Contract, dated January 12, 2001, by and between the Industrial Development
Authority of Isle of Wight County, Virginia and GEM 460 Associates I, L.L.C.,
relating to approximately 6.6 acres of real estate located contiguous to the
Real Property (the “Option Property”), a copy of which is attached hereto as
Exhibit C and made a part hereof (the “Option”, together with the Real Property,
the Contracts, and Intangible Interests comprise the “Property”).

 

-1-



--------------------------------------------------------------------------------

1.    PURCHASE PRICE. The purchase price of the Property shall be as follows:

 

$       20,000.00    Deposit herewith. 26,480,000.00    Additional cash at the
Closing Date, herein defined, by wire transfer, such amount to be reduced by
$50,000.00 if Buyer has timely delivered to Seller the Extension Notice and the
Extension Deposit before the expiration of the Inspection Period referred to in
Section 5. $26,500,000.00    Total Purchase Price.

 

2.    CLOSING. This transaction shall be closed and settled at the offices of
Williams Mullen in Virginia Beach, Virginia, on April 15, 2004; provided,
however, such date shall be extended to May 14, 2004, if Buyer timely delivers
to Seller the Extension Notice and the Extension Deposit before the expiration
of the Inspection Period referred to in Section 5 (the “Closing Date”).
Notwithstanding anything to the contrary in this Contract or as may be provided
by statutory or common law, the Closing Date shall be deemed of the essence.

 

At the Closing, Seller shall execute and deliver to Buyer the following:

 

A.    A Special Warranty Deed conveying the Real Property to Buyer or Buyer’s
wholly owned affiliate, or Buyer’s assignee that has been previously approved in
writing by Seller, which approval shall not be unreasonably withheld,
conditioned, or delayed; and in the event of any such assignment and approval by
Seller, all references to “Buyer” herein shall refer to such assignee. Seller
shall submit the proposed form of Special Warranty Deed and, to the extent
available, any other assignment/transfer documents, or other Seller closing
documents to Buyer for approval at least sixty (60) days prior to the Closing
Date.

 

B.    An appropriate bill of sale, and such other documents as may be reasonably
necessary to transfer any and all easements, permits, licenses, Contracts,
Intangible Interests, and all other agreements and rights benefiting the Real
Property including all access and utility easements Buyer determines reasonably
necessary to the construction and full use and enjoyment of Buyer’s proposed
additional facility to be constructed on the unimproved portion of the Real
Property, the Option Property and any additional property to be acquired by
Buyer from third parties (collectively, the “Expansion Property”) and Buyer’s
current leasehold improvements over, across, and through Seller’s property
adjacent to the Real Property provided such easements are situated so as not to
materially impact Seller’s use of its adjacent property.

 

-2-



--------------------------------------------------------------------------------

C.    Such affidavits and other documents as may be required by the title
insurance company to issue an ALTA Owner’s Extended Coverage Policy of title
insurance to Buyer without exception for mechanics/materialmens liens.

 

D.    Seller’s affidavit that Seller is not a foreign person for the purposes of
Section 1445 of the Internal Revenue Code; and a Virginia Nonresident Real
Property Owner Registration Form R-5 pursuant to Section 58.1-317 of the
Virginia Code.

 

E.    An assignment of the Option, together with the unconditional consent to
assignment by the Seller under the terms of the Option.

 

F.    An Agreement, dated and effective the Closing Date, by and between the
Buyer and the Seller (the “Lease Termination Agreement”), terminating that
certain Industrial Real Estate Lease, dated February 12, 2001, as amended by
that certain First Amendment To Industrial Real Estate Lease, dated January 24,
2002 (collectively, the “Lease”).

 

G.    Originals of the Contracts, Intangible Interests, and such additional
documents as Buyer may reasonably request in order to consummate this
transaction and fully comply with this Contract.

 

At the Closing, Buyer shall execute and deliver to the Seller the following:

 

H.    The Lease Termination Agreement.

 

I.      The unpaid portion of the Purchase Price in immediately available funds.

 

J.     Such additional documents as Seller may reasonably request in order to
consummate this transaction and fully comply with this Contract.

 

3.    CLOSING COSTS. Seller shall pay for preparation of the Special Warranty
Deed, the grantor’s recording tax and any fees necessary to release the lien of
that certain Deed of Trust, Security Agreement, Assignment of Leases and Rents
and Fixture Filing, dated January 30, 2002, recorded in the Clerk’s Office of
the Circuit Court of Isle of Wight County, Virginia (the “GEBAF Deed of Trust”)
including, but not limited to, any fees owed to General Electric Capital
Business Asset Funding Corporation as may be required to prepay in full the
amount secured by the GEBAF Deed of Trust; all other deed recording fees and
recording taxes customarily paid by a buyer in a commercial real estate
transaction of this nature in the Commonwealth of Virginia shall be paid by
Buyer. Each party shall pay their own attorney’s fees and other costs.

 

4.    POSSESSION, RISK OF LOSS. Possession of Seller’s interest in the Real
Property and the Property shall transfer to Buyer at Closing, and all risk of
loss or damage shall be borne by Seller until Closing.

 

-3-



--------------------------------------------------------------------------------

5.    DUE DILIGENCE. Following the date of this Contract until 5 o’clock p.m.
Eastern Standard Time on March 15, 2004 (the “Inspection Period”), Buyer, its
agents, employees and contractors, at Buyer’s risk, cost and expense, shall have
the right to undertake a thorough examination of all conditions relating to the
Real Property, the Contracts, the Intangible Interests, and the Option which
would affect the ability of Buyer to utilize the same for the Buyer’s purposes,
including, but not limited to the following:

 

A.    Review and investigation of the suitability of the Real Property and the
Option Property for expansion (including without limitation the legal
permissibility of such expansion).

 

B.    Review and investigation of the condition of the title of the Real
Property and the real estate subject to the Option.

 

C.    To make investigations and non-destructive testing regarding wetlands,
hazardous/toxic substances and other applicable governmental regulations and
requirements with regard to the Real Property and to make investigations of any
actual or potential deficiencies in the buildings and other improvements to the
Real Property. Buyer may perform its own environmental investigations and tests
to determine the existence, non-existence and/or extent of hazardous, toxic, or
other regulated substances or conditions and the effects of the same.

 

Buyer shall provide to Seller as soon as reasonably practicable after its
receipt of same, at no cost to Seller, copies of all title reports, surveys,
environmental studies and other investigations that Buyer conducts regarding the
Real Property. In addition, Buyer shall regularly inform Seller throughout the
Inspection Period of Buyer’s progress on its review and investigation of the
suitability of the Real Property for Buyer’s purposes. Buyer shall indemnify,
defend and hold Seller harmless from any liens or claims for the cost of any
such surveys, tests and studies, and any claims with respect to personal injury,
death or damage to personal property to the extent arising out of any such
surveys, tests and studies or otherwise proximately caused by access to or
activities on the Real Property by Buyer or its agents or contractors in
connection with the exercise of Buyer’s rights under this Contract. Buyer’s
indemnity of Seller hereunder shall survive the rescission, cancellation,
termination or consummation of this Contract. Further, Buyer shall repair any
damage to or disturbance of the Real Property caused by such surveys, tests and
other studies of the Real Property, if the transaction contemplated under this
Contract does not close.

 

Within fourteen (14) days after the date of this Contract, Seller shall provide
to Buyer (at no cost to Buyer) any and all materials in Seller’s possession or
control pertaining to the Real Property (but only if not previously delivered to
Buyer), including, but not limited to, copies of the following: engineering and
architectural plans and specifications for the Real Property, studies and
surveys of the Real Property, notices, citations, warnings or any other form
documentation related to the Real Property from governmental or quasi
governmental agencies, any and all claims asserted by any other

 

-4-



--------------------------------------------------------------------------------

party whether or not settled since the date of original construction, claims of
any taxing authority asserting any claim against the Real Property, all
environmental reports and investigation/test results, and any other information
or documentation desired by Buyer reasonably related to the Real Property and
either in Seller’s possession or control.

 

If Buyer in its sole and absolute discretion, determines that the Property is
not suitable for Buyer’s use whether for any reason or no reason at all, Buyer
may terminate this Contract by written notice to Seller (the “Termination
Notice”), given by fax, electronic mail or hand delivery, before the expiration
of the Inspection Period, in which event copies of all of the above documents
and studies previously provided to Buyer shall be returned to Seller at Buyer’s
expense, and no party shall have any further liability to the other under this
Contract, except as provided elsewhere herein. In the event that Buyer elects to
terminate this Contract, the Deposit shall be retained by Seller to compensate
Seller for its expenses incurred in accommodating Buyer’s interest in purchasing
the Property. In the event that Buyer does not terminate this Contract and does
not exercise Buyer’s election contained in the next paragraph prior to the
expiration of the Inspection Period, this Contract shall be binding on Seller
and Buyer, subject to its terms but to no other contingencies except (i) no
material change in the status of any condition or matter pertaining to or
affecting the Property, (ii) the provision to Buyer of the Title Policy on the
Real Property referred in Section 7 below and (iii) Seller’s performance of its
obligations under Section 6 of this Contract and Seller’s restatement of its
representations and warranties contained in Section15 of this Contract, and the
Seller and Buyer shall proceed to Closing on the Closing Date. At the Closing,
the Deposit shall be applied against the unpaid balance of the Purchase Price.

 

At the Buyer’s election, by written notice to Seller (the “Extension Notice”),
given by fax, electronic mail or hand delivery before the expiration of the
Inspection Period, accompanied by Buyer’s non-refundable extension deposit in
the amount of $50,000.00 (the “Extension Deposit”), Buyer, its agents, employees
and contractors, at Buyer’s risk, cost and expense, shall have the right to
continue its due diligence and investigation into the Property’s suitability for
Buyer’s intended use and development but only as to the specific matters listed
in the Extension Notice (the “Extension Notice Matters”) until 5 o’clock p.m.
Eastern Standard Time on April 15, 2004 (the “Extension Period”). If Buyer in
its sole and absolute discretion, determines that the Property is not suitable
for Buyer’s use solely on account of one or more of the Extension Notice
Matters, Buyer may terminate this Contract by written notice to Seller (the
“Termination Notice”), given by fax, electronic mail or hand delivery, before
the expiration of the Extension Period, in which event copies of all of the
above documents and studies previously provided to Buyer shall be returned to
Seller at Buyer’s expense, and no party shall have any further liability to the
other under this Contract, except as provided elsewhere herein. In the event
that Buyer elects to terminate this Contract, the Deposit and the Extension
Deposit shall be retained by Seller to compensate Seller for its expenses
incurred in accommodating Buyer’s interest in purchasing the Property. In the
event that Buyer does not terminate this Contract prior to the expiration of the
Extension Period, this Contract shall be binding on Seller and Buyer, subject to
its terms but to no other contingencies except (i) no material

 

-5-



--------------------------------------------------------------------------------

change in the status of any condition or matter pertaining to or affecting the
Property, (ii) the provision to Buyer of the Title Policy on the Real Property
referred in Section 7 below and (iii) Seller’s performance of its obligations
under Section 6 of this Contract and Seller’s restatement of its representations
and warranties contained in Section15 of this Contract, and the Seller and Buyer
shall proceed to Closing on the Closing Date. At the Closing, the Deposit and
the Extension Deposit shall be applied against the unpaid balance of the
Purchase Price.

 

6.      TITLE. Seller shall convey to Buyer marketable and insurable fee simple
title to the Real Property free and clear of all easements, restrictions,
tenancies, liens, encumbrances and other title exceptions except real estate
taxes not yet due and payable and any easements and restrictions of record as of
the date of this Contract.

 

7.      TITLE POLICY. Buyer’s title company shall be prepared to issue to Buyer
at Closing a current ALTA Owner’s Extended Coverage Policy of title insurance
showing title to the Real Property vested in Buyer, subject only to the lien of
real property taxes for the current fiscal year not yet due and payable and
exceptions to title on the Buyer’s title company Preliminary Report not objected
to (or, alternatively, waived after objection) by Buyer, with such endorsements
as Buyer shall request (the “Title Policy”).

 

8.      PROPERTY CONDITION. Buyer agrees to accept the Real Property in its
current condition, AS IS, WHERE IS. During the period between the date of this
Contract and the Closing, Seller and Buyer will continue to perform their
respective obligations and duties under the Lease with respect to the
maintenance and repair, operation and insuring of the Real Property. Nothing
contained herein shall be deemed or construed to amend, modify, supplement or
suspend any provision of the Lease; it being the intention of the parties that
the Lease shall remain in full force and effect until the Closing and the mutual
execution and delivery by the Seller and the Buyer of the Lease Termination
Agreement.

 

9.      PRORATIONS. All rents, CAM charges, estimated payments, utility charges
(including, but not limited to, all charges for services of any type furnished
to the Real Property by any governmental agencies, public utilities and/or
private utilities), and all other periodic payments associated with the Real
Property shall be current and prorated as of the Closing Date.

 

10.    AD VALOREM TAXES AND ASSESSMENTS. Seller shall pay all delinquent real
estate taxes, including penalties and interest, and all current real estate
taxes shall be prorated to the Closing Date. Seller also shall pay all special
assessments or roll-back taxes which are a lien on the Real Property on the
Closing Date, whether or not such assessments are past due, then due or are
thereafter to become due, as well as any special assessments which are then
known but which will be payable in whole or in part after the Closing Date.

 

11.    CONDEMNATION. If any authority having the right of eminent domain shall
commence negotiations with Seller or shall commence legal action against Seller
for the

 

-6-



--------------------------------------------------------------------------------

damaging, taking or acquisition of all or any part of the Real Property, either
temporarily or permanently, by condemnation or by exercise of the right of
eminent domain, Seller shall immediately give notice of the same to Buyer. Upon
the occurrence of any of the foregoing events, Buyer shall have the right, at
its option, to terminate this Contract by giving notice thereof to Seller on or
before the Closing Date, in which event Buyer shall be released of all further
obligations hereunder. In the event that Buyer elects to terminate this
Contract, the Deposit shall be retained by Seller to compensate Seller for its
expenses incurred in accommodating Buyer’s interest in purchasing the Property.
If Buyer does not terminate this Contract, the purchase price for the Property
shall be reduced by the total of any awards, settlement proceeds or other
compensation received by Seller at or prior to Closing with respect to any
damage, taking or acquisition. At Closing, Seller shall assign to Buyer all
rights of Seller in and to any awards, settlement proceeds or other compensation
payable by reason of any such damage, taking or acquisition. The risk of
condemnation or eminent domain shall be borne by Seller until Closing. In the
event of any negotiations with any authority regarding the payment of any awards
or other sums or regarding any settlement on account of any damage, taking or
acquisition through condemnation or eminent domain, Seller will inform Buyer of
all such negotiations of which Seller has notice and will permit Buyer to take
part in such negotiations.

 

12.    AGENTS: Seller and Buyer acknowledge that BT Commercial Real Estate is
the only agent or broker regarding this transaction and they each agree to
indemnify and save the other harmless from any liability or expense (including
attorney’s fees) arising from any claim by any other agent or broker for a sales
commission or other compensation arising from their respective actions. Buyer
shall pay BT Commercial Real Estate a commission for its services in
representing the Buyer, and Buyer shall hold Seller harmless from any liability
whatsoever to BT Commercial Real Estate for any services provided or commission
earned whether or not Closing occurs under this Contract.

 

13.    DEFAULT. If Buyer shall default under this Contract after the expiration
of all applicable notice, grace, and cure periods, Seller may enforce this
Contract by specific performance or Seller shall have any and all other remedies
available to it at law or in equity. The retention of the Deposit, and the
Extension Deposit, if applicable, by Seller shall in no way limit Seller’s
ability to sue Buyer or Seller’s right to recover monetary damages as a result
of Buyer’s breach of this Contract. If Seller shall default under this Contract
after the expiration of all applicable notice, grace and cure periods, Buyer may
enforce this Contract by specific performance or Buyer shall have any and all
other remedies available to it at law or in equity. In the event of litigation,
the losing party shall pay the prevailing party’s reasonable attorney’s fees and
costs of litigation.

 

14.    EXCHANGE PROVISIONS. Any provision in this Contract to the contrary
notwithstanding, the following provisions shall apply:

 

A.    At Seller’s option, exercisable by written notice to Buyer at or before
Closing, in lieu of Seller selling the Property to Buyer for cash, Seller may
instead elect to transfer the Property to Buyer in exchange for other real
property of a

 

-7-



--------------------------------------------------------------------------------

like-kind (“Exchange Land”) to be designated by Seller at or after Closing such
that the exchange shall qualify for nonrecognition of gain or loss under Section
1031 of the Internal Revenue Code of 1986, as amended. If Seller elects to
effect a like-kind exchange, Buyer shall cooperate in effecting the exchange,
the exchange shall be completed through the use of a “qualified intermediary” as
described in Section 14.B. below, and Seller shall indemnify and hold Buyer
harmless from and against any loss, cost, damage or expense (including
reasonable attorney’s fees and expenses) suffered by Buyer as a result of
performing its obligations under this Section 14., assisting in the exchange,
permitting the assignment of this Contract to an intermediary and making payment
to that intermediary.

 

B.    If Seller elects to effect a like-kind exchange of the Property, Seller
shall assign all of its right, title and interest in and to this Contract to
Independent Trustees, Inc. as “qualified intermediary” under Treasury Regulation
Section 1.1031(k)-1(g) (“Intermediary”). Seller shall provide written notice of
the assignment (including a copy of the executed Agreement of Assignment) to
Buyer. Seller does not presently intend to elect to transfer the Real Property
to Buyer in exchange for Exchange Land but if Seller does elect to do so Seller
shall provide Buyer as soon as reasonably practicable with information regarding
such transaction and in any event Seller shall provide all requisite information
concerning such an exchange to the extent relevant to the Closing no later than
April 1, 2004. The assignment of Seller’s rights under this Contract shall not
require the consent of Buyer or any other person or render Intermediary an
additional obligor with respect to the agreements, obligations, representations,
liabilities and warranties of Seller. Such assignment, however, shall in no way
release Seller from its agreements, obligations, representations and warranties
under this Contract. Following the assignment by Seller of its rights, title and
interest under this Contract to Intermediary, Intermediary shall then complete
the transfer of the Property to Buyer hereunder by causing Seller to convey the
Property directly to Buyer, and Buyer shall concurrently pay the net cash
purchase price due under this Contract to the Intermediary in accordance with
instructions to be provided by Intermediary at or before Closing. Seller and
Intermediary may then complete the like-kind exchange in the manner agreed upon
between Seller and Intermediary. Buyer shall not be required to participate in
the selection, acquisition or transfer of any Exchange Land to be conveyed to
Seller or enter into any contracts for Exchange Land. Following Closing, or if
Closing should fail to occur by May 15, 2004, Intermediary may, without the
consent of Buyer, reassign all of its rights, title and interest under this
Contract to Seller, including all rights and obligations in favor of Seller
and/or Intermediary that survive Closing.

 

15.    SELLER’S REPRESENTATIONS AND WARRANTIES. As of the date of this Contract
and as of the Closing Date, Seller represents and warrants to Buyer the
following:

 

-8-



--------------------------------------------------------------------------------

A.    Authority. This Contract and all documents and instruments executed or to
be executed by Seller in connection with the transfer of the Property to Buyer
have been or will be duly authorized, executed, and delivered, and each
constitutes or shall constitute a legal, valid, and binding agreement
enforceable against Seller in accordance with its terms, and no other consents,
orders, or approvals are required in connection therewith.

 

B.    Title. Based solely upon that certain TICOR Title Insurance Policy No.
74107-094642 issued by Pioneer Title, dated January 31, 2002 @ 4:23 p.m. (the
“Policy Date and Time”) in favor of General Electric Business Asset Funding
Corporation (the “Prior Title Policy”) and without having undertaken any
independent investigation, as of the Date and Time of the Prior Title Policy, to
the best of Seller’s knowledge, the Seller had good and marketable fee simple
title to the Real Property, free and clear of any and all mortgages, pledges,
liens, encumbrances, security documents, bonds, options, claims, and charges,
other than the GEBAF Deed of Trust and the exceptions from coverage as shown in
Schedule B, Part I and Part II, in the Prior Title Policy.

 

C.    Bankruptcy. Seller has not filed, or been the subject of any filing of,
any petition under the Federal Bankruptcy Law or any other bankruptcy or
insolvency laws.

 

D.    Contracts. To the best of Seller’s knowledge without having undertaken any
independent investigation, the Contracts are in full force and effect, and there
are no contracts or other agreements in connection with the operation or
maintenance of the Real Property other than the Contracts.

 

E.    Documents. To the best of Seller’s knowledge without having undertaken any
independent investigation, all documents and information delivered by Seller to
Buyer in accordance with this Contract are true, complete, and accurate in all
respects.

 

F.    Material Defects. Without having undertaken any independent investigation,
Seller has no knowledge of the existence of any material defects in the Real
Property or the improvements or any portions or components thereof.

 

G.    Litigation. Without having undertaken any independent investigation,
Seller has no knowledge of any pending or anticipated litigation or disputes
affecting the Property or Seller’s ownership thereof.

 

H.    Eminent Domain. Seller has received no written notice (and without having
undertaken any independent investigation, otherwise has no knowledge) from any
governmental authority that eminent domain proceedings for the condemnation of
all or any portion of the Real Property are pending or contemplated.

 

I.    Other Buyers or Tenants. Other than this Contract and the Lease, there is
no binding agreement, understanding, letter of intent, or other commitment or
arrangement of any kind between Seller and any other person, firm, corporation,
or other entity relating to the sale, lease, or other disposition of the
Property.

 

-9-



--------------------------------------------------------------------------------

16.    BUYER’S REPRESENTATIONS AND WARRANTIES. As of the date of this Contract
and as of the Closing Date, Buyer represents and warrants to Seller that this
Contract and all documents and instruments executed or to be executed by Buyer
in connection with the transfer of the Property to Buyer have been or will be
duly authorized, executed, and delivered, and each constitutes or shall
constitute a legal, valid, and binding agreement enforceable against Buyer in
accordance with its terms, and no other consents, orders, or approvals are
required in connection therewith.

 

17.    COVENANTS BEFORE CLOSING. Between the date of this Contract and the
Closing Date, Seller covenants and agrees that Seller shall (i) not enter into
any contract or other agreement (or any amendment to any contract or other
agreement) in connection with the operation or maintenance of the Property which
is not terminable upon thirty (30) days notice; and (ii) not enter into any
binding agreement, understanding, letter of intent, or other commitment or
arrangement of any kind with any other person, firm, corporation, or other
entity relating to the sale, lease, or other disposition of the Property.

 

18.    MISCELLANEOUS.

 

A.    Any notice required or intended to be given to any party under the terms
of this Contract shall be in writing and shall be deemed to be duly given if
delivered personally or if sent via fax or electronic mail addressed to the
party to whom notice is to be given at the party’s address set forth above, or
at such other address as the party may hereafter designate by notice; however, a
copy of any notice to Buyer also shall be given as aforesaid to Beau Simon,
Cooper, White and Cooper LLP, 201 California Street, Seventeenth Floor, San
Francisco, California 94111 (Fax: 415 433-5530; Email: bsimon@cwclaw.com) and
any notice to Seller shall be given as aforesaid to William W. Harrison, Jr.,
Williams Mullen, 222 Central Park Avenue, Suite 1700, Virginia Beach, Virginia
23462 (Fax: 757 473-0395; Email: wharrison@williamsmullen.com).

 

B.    The forbearance or waiver by any party of a breach of any provision of
this Contract shall not operate as or be construed to be a waiver of any
subsequent or continuing breach thereof.

 

C.    This Contract shall be governed by and interpreted under the laws of the
Commonwealth of Virginia, and in the event any provision of this Contract is
held to be unenforceable, such provision shall be deemed severable, and shall
not affect the enforcement of the remainder of this Contract.

 

D.    Seller agrees to cooperate fully with Buyer and further agrees to join in
any and all applications for licenses, permits, approvals, and rezonings which
may be necessary or desirable to Buyer; provided all associated costs are paid
by Buyer.

 

E.    Whenever used herein, the singular shall include the plural, the plural
the singular, and the use of any gender shall include all other genders.

 

-10-



--------------------------------------------------------------------------------

F.    This Contract shall inure to the benefit of and be binding upon the
parties hereto, their legal representatives, heirs, successors and assigns.

 

G.    This Contract constitutes the entire agreement and understanding between
the parties; all prior negotiations between them have been merged with this
Contract; there are no understandings, representations, warranties or covenants,
either oral or written, other than those set forth herein; and neither this
Contract nor any provision hereof shall be amended, altered or waived in any
manner unless such amendment, alteration or waiver is in writing and signed by
all parties.

 

H.    Regardless of whether or not the transaction contemplated herein is
consummated, Seller and Purchaser agree not to disclose to any third party,
without the prior written consent of the other party (which shall not be
unreasonably withheld), the terms and conditions of this Contract, except to the
extent that either party is legally required or compelled to do so.

 

I.    The parties shall each perform such acts, execute and deliver such
instruments and documents, and engage in such activities as may be reasonably
necessary to accomplish the transactions contemplated in this Contract;
provided, however, that neither party shall be required to execute any
agreements or other documents or undertake any activities by which liabilities
are assumed by either party beyond those liabilities assumed by such party under
this Contract.

 

J.    This Contract may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Contract shall not be effective until the execution
and delivery between each of the parties of at least one set of counterparts.
The parties authorize each other to detach and combine original signature pages
and consolidate them into a single identical original. Any one of such
completely executed counterparts shall be sufficient proof of this Contract.
Confirmation of execution and delivery by telecopy of a facsimile signature page
shall constitute a legal, valid, and binding execution of this Contract by any
party so confirming.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

-11-



--------------------------------------------------------------------------------

WITNESS the following duly authorized signatures and seals as of the day and
year first above written.

 

SELLER:

GEM BIG BETHEL, L.L.C.

By:   /s/    JOHN L. GIBSON            

--------------------------------------------------------------------------------

   

John L. Gibson, III, Manager

BUYER:

COST PLUS, INC.

By:   /s/    JOHN J. LUTTRELL            

--------------------------------------------------------------------------------

   

John J. Luttrell, Senior V.P.

   

And Chief Financial Officer

 

#427674 v5 - real estate purchase contract – GEM Big Bethel/Cost Plus

 

-12-